Celebrezze, C.J.,
dissenting. Although I acknowledge the correctness of the proposition that “[e]ven though a defendant is chargeable with negligence per se for a violation of the assured-clear-distance-ahead statute, the defense of contributory negligence on the part of the plaintiff is not thereby precluded * * Transportation Corp. v. Lenox Trucking Co., Inc. (1968), 15 Ohio St. 2d 1 [44 O.O. 2d 1], paragraph two of the syllabus, I am constrained to point out that, in order to bar the plaintiffs recovery, plaintiffs contributory negligence must be a proximate cause of the injuries. Since my reading of the record compels me to conclude that any alleged contributory negligence of the plaintiff was not a proximate cause of the collision, I must respectfully dissent.
In addressing the assured-clear-distance-ahead rule, this court recently ruled in Lewis v. Certified Oil Co. (1981), 67 Ohio St. 2d 277, 279 [21 O.O. 3d 174]:
“The seminal case on the assured-clear-distance-ahead rule is McFadden v. Elmer C. Brewer Transportation Co. (1952), 156 Ohio St. 430 [46 O.O. 354], in which this court ruled that a driver has a duty to operate his automobile in a sufficiently careful manner so that the vehicle can be brought to a stop without colliding with a reasonably discernible object located ahead of him in his lane of travel.
“In deciding this case, we are mindful of the observation that:
“ ‘In most instances the question whether the object with which the collision occurs is reasonably discernible gives little difficulty. A train on a highway crossing or a truck or an automobile on the highway in the driver’s path can be considered reasonably discernible without more evidence than the fact of its presence. * * *’ (Emphasis added.) McFadden v. Breuer, supra, at page 435.
“Similarly, in Blair v. Goff-Kirby Co. (1976), 49 Ohio St. 2d 5 [3 O.O. 3d 4], we ruled that a jury question as to the discernibility of an object is not presented when reasonable minds could not differ on the issue of the reasonableness of an object’s discernibility.”
*190Applying the foregoing law to the facts at bar, the Court of Appeals correctly concluded that:
“* * * In the instant case, it is our view that reasonable minds could only have concluded that * * * [Halkovics’] negligence per se was the sole cause of the collision herein, regardless of whether or not appellant’s brake lights were operative.” More specifically, the accident occurred on a clear, dry day in broad daylight. Appellant Halkovics testified that Crawford’s car had always been in her vision after proceeding through the Harvard Road intersection.
From these facts, it seems to me that since Crawford’s car “had always been in * * * [Halkovics’] vision,” then appellant should have determined that she was gaining unduly on Crawford’s car and slowed her vehicle accordingly. Additionally, in view of the fact that the accident occurred in a congested intersection, appellant should have taken into consideration the fact that she may have been required to stop or slow her vehicle suddenly. See, generally, Burroughs v. McGinness (1978), 63 Ill. App. 3d 664, 380 N.E. 2d 37.
Viewing the record as a whole, reasonable minds could come to but one conclusion — that, even assuming arguendo that plaintiff’s brake lights were inoperative, such failure was not a proximate cause of the collision. Accordingly, under Transportation Corp. v. Lenox Trucking, Inc., supra, plaintiff’s recovery should not be barred.
Locher and C. Brown, JJ., concur in the foregoing dissenting opinion.